            Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 1 of 37


 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ALEJANDRO ROJAS MARTINEZ,
 ASUNCION ALBINO CASTILLO,
 BRAULIO MORENO FLORES, ANTONIO
 QUIRINO RUIZ, and OBED DOMINGUEZ                                     COMPLAINT
 GARCIA, individually and on behalf of others
 similarly situated,
                                                            COLLECTIVE ACTION UNDER
                                    Plaintiffs,                  29 U.S.C. § 216(b)

                  -against-                                             ECF Case

 EAST SIDE PIZZA CORP. (D/B/A LA MIA
 PIZZA), PERFECTO PIZZERIA
 CORPORATION (D/B/A LUNETTA PIZZA),
 MIDTOWN PIZZA CORP. (D/B/A LA
 VERA PIZZA), 52 ST PIZZA CORP. (D/B/A
 LITTLE ROMA), RICHARD (A.K.A
 RICHIE) ATTIA, HESHAM M. ATTIA,
 ABDELLATIF MAHMOUD, and KHAIR
 MUHANA,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Alejandro Rojas Martinez, Asuncion Albino Castillo, Braulio Moreno Flores,

Antonio Quirino Ruiz, and Obed Dominguez Garcia, individually and on behalf of others similarly

situated (collectively, “Plaintiffs”), by and through their attorneys, Michael Faillace & Associates,

P.C., upon their knowledge and belief, and as against East Side Pizza Corp. (d/b/a La Mia Pizza),

Perfecto Pizzeria Corporation (d/b/a Lunetta Pizza), Midtown Pizza Corp. (d/b/a La Vera Pizza),

52 ST Pizza Corp. (d/b/a Little Roma), (“Defendant Corporations”), Richard (a.k.a Richie) Attia,
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 2 of 37


 Hesham M. Attia, Abdellatif Mahmoud, and Khair Muhana, (“Individual Defendants”),

 (collectively, “Defendants”), allege as follows:

                                        NATURE OF ACTION

       1.      Plaintiffs are former employees of Defendants East Side Pizza Corp. (d/b/a La Mia

Pizza), Perfecto Pizzeria Corporation (d/b/a Lunetta Pizza), Midtown Pizza Corp. (d/b/a La Vera

Pizza), 52 ST Pizza Corp. (d/b/a Little Roma), Richard (a.k.a Richie) Attia, Hesham M. Attia,

Abdellatif Mahmoud, and Khair Muhana.

       2.      Defendants own, operate, or control multiple pizzeria restaurants, located at the

following locations, 1580 1st Avenue, New York, New York 10028 under the name “La Mia Pizza,”

at 1162 1st Avenue New York, New York 10065 under the name “Lunetta Pizza,” at 922 Second

Avenue, New York, New York 10017 under the name “La Vera Pizza,” and at 982 2nd Avenue New

York, New York 10022 under the name “Little Roma.”

       3.      Upon information and belief, individual Defendants Richard (a.k.a Richie) Attia,

Hesham M. Attia, Abdellatif Mahmoud, and Khair Muhana, serve or served as owners, managers,

principals, or agents of Defendant Corporations and, through these corporate entities, operate or

operated the restaurants as a joint or unified enterprise.

       4.      Plaintiffs were employed as delivery workers, cooks, as a food preparer, a counter

man and as pizza makers at the restaurants located at 1580 1st Avenue, New York, New York 10028,

1162 1st Avenue New York, New York 10065, 922 Second Avenue, New York, New York 10017,

and 982 2nd Avenue New York, New York 10022.

       5.      Plaintiff Antonio Quirino Ruiz and Plaintiff Alejandro Rojas Martinez were

ostensibly employed as delivery workers. However, they were required to spend a considerable part

of their work day performing non-tipped duties, including but not limited to washing dishes, food

preparing, carrying down and stocking deliveries in the basement, bringing up sodas and other items


                                                    -2-
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 3 of 37


the kitchen needed, sweeping and mopping, cleaning the kitchen, cleaning bathrooms, cleaning the

basement, cleaning the kitchen fan, taking out the garbage, and twisting and tying up cardboard

boxes, (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.

       10.     Defendants employed and accounted for Plaintiffs Rojas and Quirino as delivery

workers in their payroll, but in actuality their duties required a significant amount of time spent

performing the non-tipped duties alleged above.

       11.     Regardless, at all relevant times, Defendants paid these Plaintiffs at the tip-credit rate.

       12.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because these Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per

day, whichever is less in each day. 12 N.Y. C.R.R. §146.

       13.     Upon information and belief, Defendants employed the policy and practice of

disguising these Plaintiffs’ actual duties in payroll records by designating them as delivery workers

instead of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs Rojas and

Quirino at the minimum wage rate and enabled them to pay them at the tipped credit rate.




                                                   -3-
               Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 4 of 37


       14.       Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

       15.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

       16.       Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York

Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

       17.       Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                    JURISDICTION AND VENUE

       18.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       19.       Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants




                                                   -4-
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 5 of 37


operate multiple pizzeria restaurants located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                                PARTIES

                                                 Plaintiffs

       20.     Plaintiff Alejandro Rojas Martinez (“Plaintiff Rojas” or “Mr. Rojas”) is an adult

individual residing in Bronx County, New York.

       21.     Plaintiff Rojas was employed by Defendants at La Mia Pizza from approximately

November 2012 until on or about November 14, 2019.

       22.     Plaintiff Asuncion Albino Castillo (“Plaintiff Albino” or “Mr. Albino”) is an adult

individual residing in Bronx County, New York.

       23.     Plaintiff Albino was employed by Defendants at La Mia Pizza from approximately

December 2018 until on or about December 13, 2019.

       24.     Plaintiff Braulio Moreno Flores (“Plaintiff Flores” or “Mr. Flores”) is an adult

individual residing in Bronx County, New York.

       25.     Plaintiff Flores was employed by Defendants at La Mia Pizza from approximately

December 2012 until on or about December 9, 2019.

       26.     Plaintiff Antonio Quirino Ruiz (“Plaintiff Quirino” or “Mr. Quirino”) is an adult

individual residing in Queens County, New York.

       27.     Plaintiff Quirino was employed by Defendants at La Mia Pizza from approximately

April 2018 until September 2018, then again in January 2019 and at Little Roma from

approximately February 2019 until on or about March 15, 2019.

       28.     Plaintiff Obed Dominguez Garcia (“Plaintiff Dominguez” or “Mr. Dominguez”) is

an adult individual residing in Queens County, New York.




                                                 -5-
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 6 of 37


       29.     Plaintiff Dominguez was employed by Defendants at La Mia, Lunetta, and La Vera

from approximately September 2017 until on or about August 16, 2019.

                                               Defendants

       30.     At all relevant times, Defendants owned, operated, or controlled multiple pizzeria

restaurants, located at 1580 1st Avenue, New York, New York 10028 under the name “La Mia

Pizza”, at 1162 1st Avenue New York, New York 10065 under the name “Lunetta Pizza”, at 922

Second Avenue, New York, New York 10017 under the name “La Vera Pizza”, and at 982 2nd

Avenue New York, New York 10022 under the name “Little Roma.”

       31.     Upon information and belief, East Side Pizza Corp. (d/b/a La Mia Pizza) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 1580 1st Avenue, New York, New York 10028.

       32.     Upon information and belief, Perfecto Pizzeria Corporation (d/b/a Lunetta Pizza) is

a domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 1162 1st Avenue New York,

New York 10065.

       33.     Upon information and belief, Midtown Pizza Corp. (d/b/a La Vera Pizza) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 922 Second Avenue, New York,

New York 10017.

       34.     Upon information and belief, 52 ST Pizza Corp. (d/b/a Little Roma) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 982 2nd Avenue New York, New York 10022.

       35.     Defendant Richard (a.k.a Richie) Attia is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Richard (a.k.a


                                                   -6-
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 7 of 37


Richie) Attia is sued individually in his capacity as owner, officer and/or agent of Defendant

Corporations. Defendant Richard (a.k.a Richie) Attia possesses operational control over Defendant

Corporations, an ownership interest in Defendant Corporations, and controls significant functions of

Defendant Corporations. He determines the wages and compensation of the employees of

Defendants, including Plaintiffs, establishes the schedules of the employees, maintains employee

records, and has the authority to hire and fire employees.

       36.     Defendant Hesham M. Attia is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Hesham M. Attia is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant

Hesham M. Attia possesses operational control over Defendant Corporations, an ownership interest

in Defendant Corporations, and controls significant functions of Defendant Corporations. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       37.     Defendant Abdellatif Mahmoud is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Abdellatif Mahmoud is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporations.

Defendant Abdellatif Mahmoud possesses operational control over Defendant Corporations, an

ownership interest in Defendant Corporations, and controls significant functions of Defendant

Corporations. He determines the wages and compensation of the employees of Defendants, including

Plaintiffs, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

       38.     Defendant Khair Muhana is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Khair Muhana is sued individually


                                                  -7-
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 8 of 37


in his capacity as owner, officer and/or agent of Defendant Corporations. Defendant Khair Muhana

possesses operational control over Defendant Corporations, an ownership interest in Defendant

Corporations, and controls significant functions of Defendant Corporations. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       39.      Defendants operate multiple pizzeria restaurants located in multiple neighborhoods

throughout Manhattan.

       40.      Individual Defendants, Richard (a.k.a Richie) Attia, Hesham Mc. Attia, Abdellatif

Mahmoud, and Khair Muhana, possess operational control over Defendant Corporations, possess

ownership interests in Defendant Corporations, and control significant functions of Defendant

Corporations.

       41.      Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       42.      Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       43.      Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       44.      In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.


                                                  -8-
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 9 of 37


       45.     Upon information and belief, Individual Defendants Richard (a.k.a Richie) Attia,

Hesham M. Attia, Abdellatif Mahmoud, and Khair Muhana operate Defendant Corporations as

either alter egos of themselves and/or fail to operate Defendant Corporations as entities legally

separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporations as Corporations,

             b) defectively forming or maintaining the corporate entities of Defendant

                 Corporations, by, amongst other things, failing to hold annual meetings or

                 maintaining appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporations for their own benefit as the sole or majority

                 shareholders,

             e) operating Defendant Corporations for their own benefit and maintaining control

                 over these corporations as closed corporations,

             f) intermingling assets and debts of their own with Defendant Corporations,

             g) diminishing and/or transferring assets of Defendant Corporations to avoid full

                 liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       46.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.




                                                  -9-
                Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 10 of 37


          47.     In each year from 2015 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

          48.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurants on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          49.     Plaintiffs are former employees of Defendants who were employed as cooks, a food

preparer, a counter man, pizza makers and ostensibly as delivery workers. However, the delivery

workers spent over 20% of their shifts performing the non-tipped duties outlined above.

          50.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                    Plaintiff Alejandro Rojas Martinez

          51.     Plaintiff Rojas was employed by Defendants from approximately November 2012

until on or about November 14, 2019.

          52.     Defendants employed Plaintiff Rojas as a cook and a food preparer and ostensibly as

a delivery worker.

          53.     However, when ostensibly hired as a delivery worker from April 2015 to September

2017, Plaintiff Rojas was also required to spend a significant portion of his work day performing the

non-tipped duties described above.

          54.     Although Plaintiff Rojas ostensibly was employed as a delivery worker from

approximately June 2015 until on or about September 2017, he spent over 20% of each day

performing non-tipped work throughout his employment with Defendants.

          55.


                                                    - 10 -
               Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 11 of 37


         56.     Plaintiff Rojas regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         57.     Plaintiff Rojas’s work duties required neither discretion nor independent judgment.

         58.     Throughout his employment with Defendants, Plaintiff Rojas regularly worked in

excess of 40 hours per week.

         59.     From approximately June 2015 until on or about December 2015, Plaintiff Rojas

worked as a cook and delivery worker at the 1488 1st Avenue location from approximately 10:00

a.m. until on or about 10:00 p.m., on Mondays, from approximately 4:00 p.m. until on or about 12:00

a.m., Tuesdays, Thursdays and Fridays, and from approximately 2:00 p.m. until on or about 12:00

a.m., Saturdays and Sundays (typically 56 hours per week).

         60.     From approximately December 2015 until on or about September 2017, Plaintiff

Rojas worked as a cook and delivery worker at the 1488 1st Avenue location from approximately

10:00 a.m. until on or about 10:00 p.m., on Mondays and from approximately 4:00 p.m. until on or

about 12:00 a.m., Tuesdays, Thursdays, Fridays, Saturdays and Sundays (typically 52 hours per

week).

         61.     From approximately September 2017 until on or about August 2019, Plaintiff Rojas

worked as a cook at the 1580 1st Avenue location from approximately 5:00 p.m. until on or about

2:00 a.m., Mondays, Tuesdays, and Thursdays, from approximately 5:00 p.m. until on or about 1:00

a.m., Fridays and Saturdays, and from approximately 2:00 p.m. until on or about 1:00 a.m., on

Wednesdays (typically 54 hours per week).

         62.     From approximately August 2019 until on or about November 14, 2019, Plaintiff

Rojas worked as a cook at the 1580 1st Avenue location from approximately 10:00 a.m. until on or

about 7:00 p.m., 6 days a week (typically 54 hours per week).




                                                  - 11 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 12 of 37


       63.     From approximately June 2015 until on or about September 2017, Defendants paid

Plaintiff Rojas his wages in cash.

       64.     From approximately September 2017 until on or about November 14, 2019,

Defendants paid Plaintiff Rojas his wages by check.

       65.     From approximately June 2015 until on or about the end of 2016, Defendants paid

Plaintiff Rojas $750 per week.

       66.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Rojas $780 per week.

       67.     From approximately January 2018 until on or about November 14, 2019, Defendants

paid Plaintiff Rojas $850 per week.

       68.     During his employment Plaintiff Rojas also worked for approximately 2 days for

which he was not paid any wages either at the straight rate or overtime rate for extra hours of work.

       69.     Plaintiff Rojas’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       70.     For example, from approximately June 2015 until on or about September 2019,

Defendants required Plaintiff Rojas to work an additional 30 minutes past his scheduled departure

time 4 days a week, and did not pay him for the additional time he worked.

       71.     Defendants never granted Plaintiff Rojas any breaks or meal periods of any kind.

       72.     Plaintiff Rojas was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       73.     Defendants required Plaintiff Rojas to sign a document, the contents of which he was

not allowed to review in detail, in order to release his weekly pay.




                                                 - 12 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 13 of 37


       74.     On a number of occasions, Defendants required Plaintiff Rojas to sign a document,

the contents of which he was not allowed to review in detail.

       75.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Rojas regarding overtime and wages under the FLSA and NYLL.

       76.     Defendants did not provide Plaintiff Rojas an accurate statement of wages, as

required by NYLL 195(3).

      77.      Defendants did not give any notice to Plaintiff Rojas, in English and in Spanish

(Plaintiff Rojas’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      78.      Defendants required Plaintiff Rojas to purchase “tools of the trade” with his own

funds—including a bicycle, a helmet, and a chain and lock.

                                 Plaintiff Asuncion Albino Castillo

       79.     Plaintiff Albino was employed by Defendants from approximately December 2018

until on or about December 13, 2019.

       80.     Defendants employed Plaintiff Albino as a counter worker.

       81.     Plaintiff Albino regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       82.     Plaintiff Albino’s work duties required neither discretion nor independent judgment.

       83.     Throughout his employment with Defendants, Plaintiff Albino regularly worked in

excess of 40 hours per week.

       84.     From approximately December 2018 until on or about December 13, 2019, Plaintiff

Albino worked from approximately 9:00 A.M. until on or about 6:30 P.M., Sundays through Fridays

(typically 57 hours per week).

       85.     Throughout his employment, Defendants paid Plaintiff Albino his wages in cash.


                                                - 13 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 14 of 37


       86.     From approximately December 2018 until on or about December 13, 2019,

Defendants paid Plaintiff Albino $650 per week.

       87.     Plaintiff Albino’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       88.     For example, Defendants required Plaintiff Albino to work an additional 15 to 30

minutes past his scheduled departure time every day, and did not pay him for the additional time he

worked.

       89.     Plaintiff Albino was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       90.     On a number of occasions, Defendants required Plaintiff Albino to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       91.     On a number of occasions, Defendants required Plaintiff Albino to sign a document,

the contents of which he was not allowed to review in detail.

       92.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Albino regarding overtime and wages under the FLSA and NYLL.

       93.     Defendants did not provide Plaintiff Albino an accurate statement of wages, as

required by NYLL 195(3).

      94.      Defendants did not give any notice to Plaintiff Albino, in English and in Spanish

(Plaintiff Albino’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                   Plaintiff Braulio Moreno Flores

       95.     Plaintiff Flores was employed by Defendants from approximately December 2012

until on or about December 9, 2019.


                                                 - 14 -
              Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 15 of 37


        96.     Defendants employed Plaintiff Flores as a pizza maker.

        97.     Plaintiff Flores regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

        98.     Plaintiff Flores’s work duties required neither discretion nor independent judgment.

        99.     Throughout his employment with Defendants, Plaintiff Flores regularly worked in

excess of 40 hours per week.

        100.    From approximately June 2015 until on or about September 2016, Plaintiff Flores

worked from approximately 9:00 a.m. until on or about 9:20 p.m., Mondays and Tuesdays and from

approximately 9:00 a.m. until on or about 6:20 p.m., Wednesdays through Saturdays (typically 65

hours per week).

        101.    From approximately September 2016 until on or about December 09, 2019, Plaintiff

Flores worked from approximately 9:00 a.m. until on or about 6:20 p.m., Mondays through

Saturdays (typically 59 hours per week).

        102.    Throughout his employment, Defendants paid Plaintiff Flores his wages in cash.

        103.    From approximately June 2015 until on or about October 2018, Defendants paid

Plaintiff Flores a fixed salary of $600 per week.

        104.    From approximately November 2018 until on or about December 09, 2019,

Defendants paid Plaintiff Flores a fixed salary of $756 per week.

        105.    For his last day of work, Defendants did not pay Plaintiff Flores any wages for his

work.

        106.    Plaintiff Flores’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.




                                                    - 15 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 16 of 37


       107.    For example, Defendants required Plaintiff Flores to work an additional 15 to 20

minutes past his scheduled departure time every day, and did not pay him for the additional time he

worked.

       108.    Plaintiff Flores was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       109.    On a number of occasions, Defendants required Plaintiff Flores to sign a document,

the contents of which he was not allowed to review in detail, in order to release his weekly pay.

       110.    On a number of occasions, Defendants required Plaintiff Flores to sign a document,

the contents of which he was not allowed to review in detail.

       111.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Flores regarding overtime and wages under the FLSA and NYLL.

       112.    Defendants did not provide Plaintiff Flores an accurate statement of wages, as

required by NYLL 195(3).

      113.     Defendants did not give any notice to Plaintiff Flores, in English and in Spanish

(Plaintiff Flores’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                    Plaintiff Antonio Quirino Ruiz

       114.    Plaintiff Quirino was employed by Defendants at La Mia Pizza from approximately

April 2018 until on or about September 2018, and then again in the month of January 2019. From

approximately February 2019 until on or about March 15, 2019 Plaintiff Quirino was employed by

Defendants at Little Roma.

       115.    Defendants ostensibly employed Plaintiff Quirino as a delivery worker while

employed at La Mia and as a cook while employed at Little Roma.


                                                 - 16 -
           Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 17 of 37


       116.    However, Plaintiff Quirino was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       117.    Although Plaintiff Quirino ostensibly was employed as a delivery worker while

employed at La Mia, he spent over 20% of each day performing non-tipped work throughout his

employment with Defendants.

       118.    Plaintiff Quirino regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       119.    Plaintiff Quirino’s work duties required neither discretion nor independent judgment.

       120.    Throughout his employment with Defendants, Plaintiff Quirino regularly worked in

excess of 40 hours per week.

       121.    From approximately April 2018 until on or about September 2018, and for the month

of January 2019, Plaintiff Quirino worked as a delivery worker at La Mia from approximately 11:00

a.m. until on or about 9:00 p.m., Mondays, Tuesdays, and Thursdays through Sundays, 6 days a

week (typically 60 hours per week).

       122.    From approximately February 2019 until on or about March 15, 2019, Plaintiff

Quirino worked as a cook at Little Roma from approximately 9:00 a.m. until on or about 6:00 p.m.,

Mondays through Saturdays, 6 days a week (typically 54 hours per week).

       123.    Throughout his employment, Defendants paid Plaintiff Quirino his wages in cash.

       124.    From approximately April 2018 until on or about September 2018 and for the month

of January 2019, Defendants paid Plaintiff Quirino a fixed salary of $350 per week.

       125.    From approximately February 2019 until on or about March 15, 2019, Defendants

paid Plaintiff Quirino $13.00 per hour.

       126.    Plaintiff Quirino’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.


                                                - 17 -
            Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 18 of 37


       127.    For example, Defendants required Plaintiff Quirino to work an additional double shift

from Saturday 9:00 a.m. up until 5:00 a.m. Sunday 3 times a month, and did not pay him for the

additional time he worked.

       128.    Defendants never granted Plaintiff Quirino any breaks or meal periods of any kind.

       129.    Plaintiff Quirino was never notified by Defendants that his tips were being included

as an offset for wages.

       130.    Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Quirino’s wages.

       131.    Plaintiff Quirino was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       132.    On a number of occasions, Defendants required Plaintiff Quirino to sign a document,

the contents of which he was not allowed to review in detail.

       133.    In addition, in order to get paid, Plaintiff Quirino was required to sign a document in

which Defendants misrepresented the hours that he worked per week.

       134.    Defendants took improper and illegal deductions from Plaintiff Quirino’s wages;

specifically, at the Little Roma location if Plaintiff arrived late, even if it was for only 10 minutes,

he would be docked a full hour's pay.

       135.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Quirino regarding overtime and wages under the FLSA and NYLL.

       136.    Defendants did not provide Plaintiff Quirino an accurate statement of wages, as

required by NYLL 195(3).




                                                  - 18 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 19 of 37


      137.     Defendants did not give any notice to Plaintiff Quirino, in English and in Spanish

(Plaintiff Quirino’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      138.     Defendants required Plaintiff Quirino to purchase “tools of the trade” with his own

funds—including bicycle maintenance.

                                  Plaintiff Obed Dominguez Garcia

       139.    Plaintiff Dominguez was employed by Defendants from approximately September

2017 until on or about August 16, 2019.

       140.    Defendants employed Plaintiff Dominguez as a cook.

       141.    Plaintiff Dominguez regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

       142.    Plaintiff Dominguez’s work duties required neither discretion nor independent

judgment.

       143.    Throughout his employment with Defendants, Plaintiff Dominguez regularly worked

in excess of 40 hours per week.

       144.    From approximately September 2017 until on or about November 2017, Plaintiff

Dominguez worked at “La Vera” and at “Lunetta” restaurants as a cook, the number of days he

worked at each restaurant varied, but his hours were always the same, from approximately 9:00 a.m.

until on or about 7:00 p.m., 6 days per week (typically 60 hours per week).

       145.    From approximately November 2017 until on or about August 16, 2019, Plaintiff

Dominguez worked exclusively at “La Mia” as a cook from approximately 9:00 a.m. until on or

about 7:00 p.m., 6 days a week (typically 60 hours per week).

       146.    From approximately September 2017 until on or about February 2019, Defendants

paid Plaintiff Dominguez his wages in cash.


                                                 - 19 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 20 of 37


       147.    From approximately February 2019 until on or about August 16, 2019, Defendants

paid Plaintiff Dominguez his wages by personal check.

       148.    From approximately September 2017 until on or about April 2019, Defendants paid

Plaintiff Dominguez $13.00 per hour.

       149.    From approximately April 2019 until on or about August 16, 2019, Defendants paid

Plaintiff Dominguez $14.00 per hour.

       150.    For approximately four days throughout his employment, Defendants did not pay

Plaintiff Dominguez any wages for his hours worked.

       151.    Plaintiff Dominguez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       152.    On a number of occasions, Defendants required Plaintiff Dominguez to sign a

document, the contents of which he was not allowed to review in detail.

       153.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Dominguez regarding overtime and wages under the FLSA and NYLL.

       154.    Defendants did not provide Plaintiff Dominguez an accurate statement of wages, as

required by NYLL 195(3).

      155.     Defendants did not give any notice to Plaintiff Dominguez, in English and in Spanish

(Plaintiff Dominguez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      156.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week




                                                 - 20 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 21 of 37


without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      157.     Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      158.     Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      159.     Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      160.     Defendants required Plaintiffs Rojas and Quirino and all other delivery workers to

perform general non-tipped tasks in addition to their primary duties as delivery workers.

      161.     These Plaintiffs and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      162.     These Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      163.     These Plaintiffs and all other tipped workers were incorrectly being paid at the tip

credit rate by Defendants.

      164.     However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).




                                                 - 21 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 22 of 37


      165.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      166.      In violation of federal and state law as codified above, Defendants classified these

Plaintiffs and other tipped workers as tipped employees, and paid them at a rate that was below the

minimum wage rate when they should have classified them as non-tipped employees and paid them

at the minimum wage rate.

      167.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      168.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      169.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received.

      170.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      171.      On a number of occasions, Defendants required Plaintiffs to sign a document the

contents of which they were not allowed to review in detail.

      172.      Defendants required Plaintiffs to sign a document that reflected inaccurate or false

hours worked.

      173.      Defendants paid Plaintiffs their wages in cash or by personal check.


                                                 - 22 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 23 of 37


      174.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      175.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      176.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      177.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      178.     Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      179.     Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the


                                                  - 23 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 24 of 37


employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).

                            FLSA COLLECTIVE ACTION CLAIMS

      180.     Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      181.     At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      182.     The claims of Plaintiffs stated herein are similar to those of the other employees.

                                   FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      183.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      184.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.




                                                 - 24 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 25 of 37


      185.     At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      186.     Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       187.    Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      188.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      189.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                  SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      190.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      191.     Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      192.     Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      193.     Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      194.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                 - 25 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 26 of 37


      195.     At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      196.     Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      197.     Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      198.     Plaintiffs were damaged in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION

                       VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW

      199.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      200.     Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff’s overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      201.     Defendants’ failure to pay Plaintiff’s overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      202.     Plaintiffs were damaged in an amount to be determined at trial.

                                   FIFTH CAUSE OF ACTION

                 VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                     OF THE NEW YORK COMMISSIONER OF LABOR

      203.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.


                                                 - 26 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 27 of 37


      204.     Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      205.     Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      206.     Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      207.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      208.     Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as" names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by NYLL §195(1).

      209.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      210.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                  - 27 -
             Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 28 of 37


      211.     With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      212.     Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

      213.     Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      214.     Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      215.     Plaintiffs were damaged in an amount to be determined at trial.

                                      NINTH CAUSE OF ACTION


                UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                               OF THE NEW YORK LABOR LAW

       216.    Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

       217.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

       218.    Defendants made unlawful deductions from Plaintiffs’ wages; specifically, if a

                                                 - 28 -
               Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 29 of 37


Plaintiff was 10 minutes late to work a full hour was deducted from Plaintiff’s wages.

         219.    The deductions made from Plaintiffs’ wages were not authorized or required by law.

         220.    Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                     Plaintiffs were damaged in an amount to be determined at trial.

                                     TENTH CAUSE OF ACTION

                    VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                 OF THE NEW YORK LABOR LAW

        221.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        222.     Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        223.     Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

           (b)     Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;




                                                   - 29 -
           Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 30 of 37


        (c)      Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)      Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)      Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)      Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)      Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

        (h)      Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (i)      Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

        (j)      Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

        (k)      Declaring that Defendants violated the timely payment provisions of the NYLL as

to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits


                                                - 30 -
          Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 31 of 37


taken against wages;

       (m)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (n)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (q)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

       (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (s)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (t)     All such other and further relief as the Court deems just and proper.




                                                  - 31 -
        Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 32 of 37


                                      JURY DEMAND

               Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

      June 15, 2021

                                                      MICHAEL FAILLACE & ASSOCIATES, P.C.

                                            By:              /s/ Michael Faillace
                                                      Michael Faillace [MF-8436]
                                                      60 East 42nd Street, Suite 4510
                                                      New York, New York 10165
                                                      Telephone: (212) 317-1200
                                                      Facsimile: (212) 317-1620
                                                      Attorneys for Plaintiffs




                                             - 32 -
Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 33 of 37
Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 34 of 37
Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 35 of 37
Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 36 of 37
          Case 1:21-cv-05335-RA Document 1 Filed 06/17/21 Page 37 of 37



                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E 42"'^Street, Suite 4510                                                             Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620


 Faillace@employmentcompliance.com



                                                                       May 3, 202
 BY HAND




TO:      Clerk of Court,



 1 hereby consent to join this lawsuit as a party plaintiff.
 (Yo, per medio de este documcnto, doy mi consentimiento para formar parte de la
 dcmanda como uno de ios demandantes.)


Name / Nombre:                                 Antonio Guirino Ruiz


Legal Representative / Abogado:                Michael Faillace & Associates. P.C.

Signature / Firma:


Date / Fecha:                                   3 de Mayo del 2021




                           Certified as a minority-owned business in the State of New York
